

117 HRES 654 IH: Expressing support for the designation of September 17, 2021, as “National Concussion Awareness Day”.
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 654IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2021Mr. Pascrell (for himself and Mr. Bacon) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of September 17, 2021, as National Concussion Awareness Day.Whereas mild traumatic brain injury, otherwise known as a concussion, is an important health concern for children, teens, and adults;Whereas, according to information from the Centers for Disease Control and Prevention—(1)there are as many as 1,600,000 to 3,800,000 sports-related concussions annually;(2)as many as 5,300,000 individuals live with a disability because of a traumatic brain injury;(3)between 2010 and 2016, an estimated 2,000,000 children under age 18 visited an emergency department because of a traumatic brain injury sustained during sports- or recreation-related activities;(4)an estimated 283,000 children seek care in United States emergency departments each year for a sports- or recreation-related traumatic brain injury, with traumatic brain injuries sustained in contact sports accounting for approximately 45 percent of these visits; and(5)research suggests that many children with a traumatic brain injury do not seek care in emergency departments or do not seek care at all, resulting in a significant underestimate of prevalence;Whereas the seriousness of concussions should not be minimized in athletics, and return-to-play and return-to-learn protocols can help ensure recovery;Whereas concussions can affect physical, mental, and social health, and a greater awareness and understanding of proper diagnosis and management of concussions is critical to improved outcomes; andWhereas the House of Representatives can raise awareness about concussions among the medical community and the public: Now, therefore, be itThat the House of Representatives—(1)expresses support for the designation of National Concussion Awareness Day;(2)recognizes that mild traumatic brain injury (mTBI), otherwise known as a concussion, is an important health concern;(3)commends the organizations and individuals that raise awareness about mild traumatic brain injury;(4)encourages Federal, State, and local policymakers to work together—(A)to raise awareness about the effects of concussions; and(B)to improve the understanding of proper diagnosis and management of concussions; and(5)encourages further research and prevention efforts to ensure that fewer individuals experience the most adverse effects of mild traumatic brain injury. 